
	

114 HR 4917 IH: Free Market Flights Act of 2016
U.S. House of Representatives
2016-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4917
		IN THE HOUSE OF REPRESENTATIVES
		
			April 12, 2016
			Mr. Russell (for himself, Mr. McClintock, Mr. Bishop of Michigan, Mr. Buck, Mr. Palmer, and Mr. Ribble) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To amend title 49, United States Code, to terminate the essential air service program, and for
			 other purposes.
	
	
 1.Short titleThis Act may be cited as the Free Market Flights Act of 2016. 2.Termination of essential air service program (a)In generalSubchapter II of chapter 417 of title 49, United States Code, is amended by adding at the end the following:
				
					41749.Termination of essential air service program
 (a)In generalThe authority of the Secretary of Transportation to carry out the essential air service program under this subchapter shall terminate on October 1, 2016.
						(b)Use of fees for deficit reduction
 (1)In generalFor fiscal years beginning after September 30, 2016, amounts credited to the account established under section 45303 from overflight fees authorized under section 45301(a)(1) that would otherwise be made available under section 41742 for obligation and expenditure to carry out the essential air service program under this subchapter shall be deposited in the general fund of the Treasury and shall be used for the sole purpose of deficit reduction.
 (2)Statutory constructionParagraph (1) shall apply notwithstanding any provision of section 45303(c) that directs the amounts described in paragraph (1) to be made available for expenditure for activities of the Federal Aviation Administration..
 (b)Clerical amendmentThe analysis for chapter 417 of title 49, United States Code, is amended by inserting after the item relating to section 41748 the following:
				
					
						41749. Termination of essential air service program..
			
